                        United States District Court
                      Western District of North Carolina
                             Asheville Division

 GREGORY HANNAH,                   )           JUDGMENT IN CASE
                                   )
             Plaintiff,            )          1:18-cv-00160-MR-WCM
                                   )
                vs.                )
                                   )
 WESTROCK SERVICES, INC.,          )
                                   )
            Defendant.             )

DECISION BY COURT. This action having come before the Court and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance
with the Court’s March 20, 2019 Order.
